Title: To John Adams from John Quincy Adams, 24 June 1796
From: Adams, John Quincy
To: Adams, John


N: 22.
My Dear Sir.
The Hague June 24. 1796.

A few days ago, I received your favour of April 5. which acknowledges the receipt of three little scraps from me, merely accompanying the newspapers, and some pamphlets. Your letter speaks of my long ones, but as it does not particularly notice the receipt of any that I wrote from England, I am still a little apprehensive on their account. As my long Letters to you have all been regularly numbered from the time of my arrival in Europe to the present, if any number should be missing you will immediately perceive it. The numbers from 14 to 20. were written in England, and are altogether distinct from the few lines which I generally sent with the newspapers.—I mention these circumstances, because I have yet no intimation from America, that any of my letters from London relative to public affairs have been received, and know not therefore how many of them may have miscarried.
If the accounts received here are well founded, the House of Representatives have at last, past the Laws necessary to execute on our part the Treaty with Britain, though by a very small majority. There will therefore now be left no pretext for refusing or delaying any longer the delivery of the forts, and I believe that it will be, or rather that it has been done. If there should be any further cavilling and quibbling on this subject, I think our Government may conclude that all hope or expectation of amicable adjustment are vain, and hope they will pursue such a line of conduct as will either curb an insolence altogether insupportable, or bring to the test the importance of our national friendship.
The American Citizens partial to the french interest, that I meet occasionally, and the french political characters with whom I have an opportunity to converse, all foretell, with a confidence, which would alarm if its motive were not discernible, and which even as it is deserves attention, that the forts will not be delivered up according to the Treaty, and some of them undertake particularly to specify the fort of Niagara, which they say will certainly be withheld. This confident foresight however is one of the party manoeuvres. They hoped that the House of Representatives would make such a stand against the Treaty as at least to leave its efficacy in suspense untill after the period designated for the surrender of the Posts. They had no doubt but that in that case the British Government would at least delay the delivery while a question on our side remained, and they were desirous to secure the benefit of a future pretension that the delay on the part of the British, proceeded not from the obstacles raised by us, but from a deliberate and perfidious intention, to make a sport of the most solemn obligations.—This policy has so long been evident to me that I thought the party in our national Representative body would endeavour only to delay the resolve for passing the necessary laws, and would not venture out point-blank against their enactment at all.—
As to the good faith of the British Government, I have just the same opinion of it, that I have of their friendly disposition towards the United States, or of their commercial generosity; they are all upon a level, and Heaven forefend that our only dependance for their performance of stipulations should ever rest upon either. But I cannot see what pretext they can now raise to varnish a further delay, and although the influential party among them would rejoyce at an opportunity to go to War with us, they dare not do it without some plausible reason to stimulate the animosity of their own People.
I feel therefore almost as confident that the Posts will be delivered up, as my french friends are, or appear to be that they will not. I have been obscurely sounded both directly and indirectly, by the french Minister here, to discover my opinion upon this Article, since my return from England, but have not thought it consistent with my duty to gratify his curiosity.
But if they should not, upon whatever pretence the denial may be grounded, it will certainly become an important object with our Government to take measures of preparation for a state of hostility, which will in that case I think be unavoidable, and which will scarce be worth attempting any longer to avoid.
Our only vulnerable part will be our commerce: but that will for a certain period of time be very much exposed, and while the contest continues must expect to be totally suspended, in our own vessels at least. This last part of the evil will admit of no preventive remedy; it must follow from the incontestable superior naval power of Britain, and is proved sufficiently by the present experience of this Republic, as well as France, neither of which have I think an ounce of merchandize a float under their own flags, for any trade but that of coasting; which is likewise very insecure.
Whether the Government will have the means of providing a shelter for any part of the navigation that will be in danger of immediate capture, I am not able to conjecture. But there are some observations which occur so frequently to my mind, that I cannot avoid mentioning them. If they can be of no service, at least they will do no harm.
It has been you know, the policy of Great Britain for more than a hundred years past, whenever she was determined to go to War with any other Nation, to begin hostilities without giving any previous notice, to continue her depredations as long as the patience of her adverse party would bear a continuance of pacific negotiation, and to amuse with one expedient and another; until the defenceless navigation of the complaining power, has been ruined, at least as much as depended upon her: You know likewise that France has by dear experience been so clearly convinced that this is the permanent british system, that in the last War and the present she has taken special care to be beforehand in the attack. From the general disposition of the British Government and Nation towards the United States, and more especially from their conduct towards us during the present War, we may be assured that she will invariably follow the same principles in her differences with us. The orders of Council of the 6th: of November 1793. are alone a sufficient proof of their dispositions, and indeed when the Nature of the british power is considered, the conclusion is inevitable, that the course cannot possibly be otherwise.
Let us take it therefore for granted that such will be the maxims of the cabinet, and let us suppose that the intention to make an application of them to America should exist. It is apparent that the more the American commerce is extended the more it will inevitably suffer from this species of preliminary plunder. These facts being so clear make the very magnitude of the commerce into which our neutrality has led our countrymen, a subject of alarm.—I, appears evident to me that at this moment our People are over-trading; that a larger portion of the capital of the Country is employed in commerce and navigation, than it can support, and that we shall suffer for it either during the War, by getting involved in it, or at the Peace by the exclusions which will naturally follow from the regulations of the powers now belligerent.
I am apprehensive that this over-trading will continue and have a tendency to increase still further the longer the War shall last without our participating in it. Should this be the case, we shall be continually more exposed to injury, the further we advance, and continually offer to the rapacity of the british navy a fairer object of plunder.
We have no naval power of our own, and from the general temper of our People, I suspect that they will never submit to the expence without which it can neither be created nor maintained, untill a bitter experience shall teach them that in the present state of the world, and with such a Nation as Britain existing, the expence of a respectable naval power is the price, which must be paid for a secure commerce, by every other.
I know not whether our Government is in possession of any means that can restrain the boundless avidity of our commercial speculators, who seem in many instances to think that a power which cannot exact obedience, is however competent to give protection. They will therefore venture upon the wildest commercial schemes, and when they have brought them into trouble curse the Government for not helping them out. It is a fact which the popular Passions would refuse to hear, but which I firmly believe, that the stipulations in the British Treaty which have abandoned for the present the power of protecting Enemies’ property in neutral vessels, will have an operation very favourable to the United States, by checking that excessive extraordinary trade, which must be stopp’d entirely upon the return of Peace. The present state of our Commerce may be compared to a boiling fluid, which unless properly guarded, swells and overflows, but upon subsiding leaves the vessel emptied in part of its contents.
I sometimes think that you will judge from the complection of my letters, that my imagination is apt to raise phantoms and then tremble before them: that my opinions have too strong a tincture of timidity for the boldness necessary to a political character.—And I freely confess that the neutrality of the United States throughout the present War untill its final termination is in my mind an object of such inestimable value, and involves so deeply the welfare not of the present age only, but of all posterity that I may perhaps be inclined to see through a magnifying medium every thing that can have a tendency to defeat it. It is certain that France and this Country too, are ardently desirous to engage us in the War. The principal inducements which have heretofore contributed to make France acquiesce in our neutrality have recently been removed. They were, the debt which we owed them, and their dependence upon us for provisions. Their present plenty, and the prospect of an abundant Harvest make them confident of producing sufficient for their own subsistence, and that part of the debt that remained undischarged has been sold to a private company. On the other hand France has a fair hope of making an advantageous and honourable Peace with Austria, her only remaining formidable continental enemy, and she expects to be soon left to contend with Britain alone whose relative situation is so advantageous that there is no prospect of her consenting to a Peace, such as the french Government think themselves obliged to require. For it is to be remarked that the situation of Britain relative to France is similar to that of France relative to the continental powers. The Dutch Colonies both of East and West Indies are falling one after another into the hands of the British. And unless France can procure some other resource besides her maritime exertions, her own possessions will meet the same fate. That resource I have more than once mentioned to you in my former letters. It is to distress the british commerce by uniting all the maritime powers in War against her, or rather by provoking them all to quarrel with her. This system was pursued with Sweden, and was on the point of succeeding, when the Empress of Russia interfered in her usual style by prescribing the most humiliating conditions, to which after some blustering Sweden was compelled to submit. The Ambassador your old acquaintance de Stael is therefore removed from Paris, and the french policy may be considered as entirely defeated at present in Sweden. The same terror of Russia controuls the Danish Cabinet, which appears inflexibly determined upon the preservation of neutrality, though they are no less indignant than ourselves at the depredations and insolence of the British. It was but the other day, that they cut out a french or Dutch vessel, from the Port of Bergen. The french Government complained in an high tone, but the final answer they received was that they had been and should be protected as far as the Danish Government was able, but if they expected their vessels to be safe, they must direct them to anchor only in the Ports that are well fortified, and of strength beyond an insult. Hamburg has also resisted the french operations which would have involved their City with the Emperor. But as France had a vast number of their vessels in her Ports she has dealt not so ceremoniously with them, but embargoed them all, and now insists upon a large sum as a price of accommodation.—In Spain the french views have a better prospect of success. The differences between that Government and the British encrease and the harmony of the former with the French Republic is likewise augmenting.—The success of the Italian campaign has laid the Princes of that Country at the feet of the Directory, who prescribe to them all their own terms of Peace. It is said, and with the greatest appearance of probability that they will required of the king of Sardinia, the Duke of Modena, the Pope, and the king of Naples, as indispensable terms such stipulations as will exclude the British from all their Dominions. Tuscany is indeed a neutral power, but will be so much at the mercy of the French, that the Government will no doubt be very much under their influence. As to their respect for neutral rights, they may be inferred from what the commander in chief Buonaparte writes recently to the Directory. He has taken possession of Verona in the Venetian territory; and of course a neutral city. But it seems the french Pretender not long since had resided there, and Buonaparte says that if he had not been gone before his arrival, he would have set fire to the city, for having the insolence to think itself the capital of the french Empire.
It is not improbable therefore that they will be able to shut the whole Italian market against the British Navigation, and if so it will become very difficult for the British to retain Corsica, or to maintain their Commerce in the black sea. The french therefore have a fair prospect of excluding their enemy from the benefit of trade with all Europe, excepting only the Baltic, and it is the power of Russia which alone will hinder them from obtaining the same advantage there.—If in addition to this they can equally deprive her of all the immense advantages of the American Market, they think, and with great appearance of reason, that the british commerce must decline so as to occasion a deficiency of revenue, a loss of credit, perhaps a deficiency of national payments, and such a general distress and clamour for Peace, as will bring the haughtiness of Britain down to the modesty even of a pacification at the expence of many sacrifices; or perhaps they flatter themselves with the still more pleasing hope of seeing their inveterate and deadly rival, a completely ruined Nation.
It is not to be doubted therefore, but that France will use all the influence in her power to produce a War between the United States and Britain.—What her influence is at all times, and what her talents at exerting it, are perfectly well known to you. But there is one cause operating at present which gives unusual weight to her influence, and of which few people among us I believe are aware.—The public opinion in America concerning European affairs is in a considerable degree formed from the representations of the Americans, arriving occasionally from Europe, or writing from some part of it to their Friends. But it so happens that nine tenths of the Americans both in France and England have powerful motives both of feeling and of interest to bias their judgments: to make them favourable to the french cause and adverse to the british. The motives of feeling arise not only from the popularity, which the ideas of a struggle for Liberty has given to the french, but from the difference of treatment that the our countrymen experience in the two Countries. In the general treatment of strangers the french manners are captivating, the English are repulsive. In the particular sentiments towards Americans which give the tone to the behaviour of individuals, those of France are amicable and attractive, those of England always cold and distant, generally insolent and overbearing, and not unfrequently contemptuous and malignant.—It is impossible for any American having the common feelings of a Man, to be conversant with the two Nations, without contracting an instinctive propensity of good-will towards the former, and of malevolence or at least of resentment towards the latter. The motives of interest have the same tendency. Great numbers of the Americans in France have debts due to them from the french Government. Almost all have speculated either in the purchase of confiscated estates or of Assignats, or in some other manner, upon revolutionary ground. It is not necessary to reason at any great length, in order to shew that the private interest of all such persons is concerned in the success of France through the war, and in her attainment of an advantageous Peace. On the other hand the Americans in England are almost universally indebted more or less to the British merchants, and they generally believe that a War between the United States and Britain would serve as a spunge for their debts, or at least relieve them from payment as long as it should last, and leave them in the meantime possessed of the capital upon which the debts arose. There are some Americans and they are among the number of those whose abilities give their statements and representations the greatest weight who have all these motives operating upon them at once; who are at the same time debtors to British Merchants, creditors to the french Government and speculators in all the french revolutionary funds, all to an immense amount.—These persons as creditors of the french Government, if not in any other capacity have access to many members of the Legislative and Executive bodies. With all their incentives of feeling and of interest, they are not only stimulated to wish well to France, but may be sensible that they cannot ingratiate themselves better than by contributing to the furtherance of the french views, and the conclusion of the whole matter is that the whole weight and influence of such people in America, is far from being friendly to the Peace of the United States. It is easy to conceive how much energy this kind of combination may have acquired, by a regular intercourse, and concerted operations with the principal partizans for War, in the United States; as the force of such a concert would be but the more efficacious for being secret.
There is nothing therefore but a Peace between France and Britain that can extricate us from the danger of being sooner or later involved in the quarrel. But at the same time it is evident that the state of affairs at present makes it more than ever the interest of the british Government to avoid a rupture with us. The longer the war continues the more that interest will encrease, from the double cause of their constant weakening, and our continually growing strength. These circumstances will not be overlooked I trust by the American Government, nor by whatever negotiator shall finish the business relative to the late Treaty. That subject will be of extreme delicacy; for on the one hand it will offer abundant occasions to try seriously the degree of pliability of which the british cabinet is capable, and on the other there will be some danger of straining that string too far. By the full effect that is now given to the Treaty on our part, the advantage of Justice appears to be altogether on our side, and if we must eventually try the temper of our swords that circumstance will at least afford a great consolation.
From some of the facts upon which these observations are founded, there may be drawn an inference that in all times of maritime War, the closest possible attention is to be paid by the American Minister in England to the proceedings of the privy Council. It is upon orders proceeding from them that all the captures by the King’s ships and privateers, are founded, and when the object of the Government is to negotiate and plunder at the same time, as long as the patience of those whom they injure may last, these orders are kept as secret as possible. It should therefore I think be a standing instruction to our Minister at that Court, whenever they are at War, to use all the endeavours in his power to obtain information of the secret orders of Council to the commanders of armed vessels. I know not how far it could at any time be effected, but I am fully perswaded that the day will come, when such information if procured at the time when the orders are resolved on, will prove of the utmost utility to the protection of our own commercial property.
I remain with every dutiful and affectionate sentiment, your son

John Q. Adams.